DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 22, 2021 has been entered.  Claims 1-9 and 11-26 remain pending in the application.  Claims 14, 17 and 19-26 remain withdrawn from consideration.  The previous 35 USC 112 rejections of claims 11 and 12 are withdrawn in light of applicant’s amendment to claim 11.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean McDermott on April 6, 2021.  The application has been amended as follows: 
Claims 14, 17 and 19-26 were rejoined.
Election/Restrictions
Generic claim 1 is allowable. The restriction requirement among species A and B, and sub-species a-c, as set forth in the Office action mailed on May 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 14, 17, 25 and 26 are no longer withdrawn from consideration because the claims requires all the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-9 and 11-26 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9, 11-18, 25 and 26, the prior art does not teach a valve assembly having all the limitations of claim 1, but more specifically comprising a conical body of the insert disposed in the flow passage and affixed at at least one point to the sidewall, the conical body comprising: a base facing the first end for engaging the floating check ball, a tip extending away from the base toward the second end of the insert, and a conical side tapering from the base to the tip, the sidewall of the insert converging in a first conical passage from a wider dimension adjacent the base of the conical body to a narrower dimension adjacent the tip, the sidewall diverging at a transition from the first conical passage away from the tip of the conical body in a 
With respect to claims 19-24, the prior art does not teach a valve assembly having all the limitations of claim 1, but more specifically comprising a conical body disposed in the bore toward the second end and affixed at at least one point to the sidewall of the housing, the conical body comprising: a base facing the first end for engaging the floating check ball, a tip extending away from the base toward the second end of the insert, and a conical side tapering from the base to the tip, the sidewall of the housing converging in a first conical passage from a wider dimension adjacent the base of the conical body to a narrower dimension adjacent the tip, the sidewall diverging at a transition from the first conical passage away from the tip of the conical body in a second conical passage, the second conical passage being inverted from the first conical passage and opening at the second end of the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746